Citation Nr: 1501992	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-16 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from September 1962 to June 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida  

The issue has been recharacterized to comport with the evidence of record.  The scope of the claim of service connection for PTSD includes any psychiatric disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue has been recharacterized as stated on the title page.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran did not attend a scheduled Travel Board hearing in St. Petersburg, Florida in November 2012.  However, having determined that the Veteran's address had changed around the time of his hearing, a clarification letter was sent in December 2014 in order to determine whether a new hearing should be scheduled closer to his new address in Maryland.

In a January 2015, the Veteran, through his representative, stated that he had returned to his address in Florida and wished to appear for a hearing.  

Because the Board may not proceed with an adjudication of the Veteran's claim without affording him an opportunity for a Board hearing, a remand is required so that the RO may schedule a travel Board hearing and provide the Veteran with notification of such at his current address.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing, and ensure that notice of the hearing is sent to his current address.  The case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




